IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-30706
                           Summary Calendar



     JU H. BAUNG,,

                                             Plaintiff-Appellant,

          versus


     ENTERGY CORPORATION; ENTERGY OPERATIONS, INC.,

                                             Defendants-Appellees.




          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 98-CV-1786-N

                             March 6, 2000

Before GARWOOD, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM*:

     Ju H. Baung (Baung) appeals the district court’s entry of

summary judgment in favor of defendants, Entergy Corporation

(Entergy) and its subsidiary, Entergy Operations, Inc. (EOI), in

his suit under the Family and Medical Leave Act (FMLA), 29 U.S.C.

§ 26102, et seq.     Baung contends the district court erred because

he allegedly established a prima facie case under FMLA and

because EOI’s “good faith” reasons for terminating him are not a


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
defense to liability under FMLA.

     We assume arguendo that Baung made a prima facie case under

FMLA.   In addition, having reviewed the district court’s opinion,

the briefs, and the record, we find that EOI offered a legitimate

non-discriminatory reason for Baung’s discharge and that Baung

failed to produce any summary judgment evidence which would

sustain a finding that EOI’s articulated reason for his discharge

was not its real and sole reason, much less that the real reason

for his termination was discrimination or his exercise of rights

under the FMLA.   Chaffin v. Carter Co., Inc., 179 F.3d 316, 319-

20 (5th Cir. 1999).   We also reject Baung’s argument that whether

or not EOI in fact terminated him only because it concluded that

he had failed to timely end his outside employment as directed by

EOI is relevant only with respect to the amount of damages he

should be awarded under FMLA.   Id.

     AFFIRMED.




                                   2